J-A09002-15



NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

HALFPENNY MANAGEMENT CO. AND                     IN THE SUPERIOR COURT OF
RICHARD CARR,                                          PENNSYLVANIA

                         Appellee

                    v.

JAMES D. SCHNELLER,

                         Appellant                   No. 2095 EDA 2014


                 Appeal from the Order Entered July 10, 2014
              In the Court of Common Pleas of Delaware County
                      Criminal Division at No(s): 13-3232


BEFORE: BOWES, DONOHUE, AND STABILE, J.

MEMORANDUM BY BOWES, J.:                              FILED APRIL 16, 2015

      James D. Schneller appeals from an order refusing his request to

reinstate his appeal from an arbitration award. We affirm.

      This is a landlord-tenant matter that Appellant’s landlord litigated

before the magisterial district judge, who ruled in favor of the landlord.

Appellant initiated this action by appealing from the magisterial district judge

to the court of common plea; he simultaneously petitioned to proceed in

forma pauperis.    On April 13, 2013, Appellant’s application to proceed in

forma pauperis was denied on the ground that his ability to pay court costs

was “established in numerous other filings with the Court.” Order of Court,

4/13/13, at 1. The case proceeded to arbitration. On January 6, 2012, the
J-A09002-15



arbitrators entered an award in favor of the landlord granting the landlord

possession and monetary damages of $2,000.

      On February 5, 2014, Appellant filed an appeal without paying the

court costs.   Even though previously denied the right to proceed in forma

pauperis, Appellant filed another request for the same relief.    His second

request to proceed in forma pauperis status was denied on March 4, 2014,

and the docket proves that Pa.R.C.P. 236 notice of the order denying

Appellant in forma pauperis status was sent the same day.

      Appellant did not forward the costs for filing the appeal from

arbitration, and it was stricken on March 21, 2014.       See Pa.R.C.P. 240

(c)(1)(ii) (requiring a petitioner to pay the filing fee for an appeal if a

petition to proceed in forma pauperis is denied and requiring the

prothonotary to thereafter strike an appeal if the fee is not paid). Appellant

petitioned for reinstatement of his appellate rights nunc pro tunc, and

claimed he never received notice of the March 4, 2014 order denying him in

forma pauperis status. He also petitioned for reconsideration of denial of in

forma pauperis status and for a stay of eviction.

      In orders entered on July 8, 2014, the trial court denied Appellant’s

motion for reinstatement of his appellate rights from the arbitration award,

his motion for reconsideration of denial of his motion to proceed in forma

pauperis, and his motion for stay of eviction. It found incredible Appellant’s

claim that he had not received notice of the March 4, 2014 order denying his

                                     -2-
J-A09002-15



application   to   proceed   in   forma   pauperis.   It   based   its   credibility

determination on the fact that Appellant received notice of the striking of the

appeal as well as all other notices disseminated in the proceeding. The trial

court also stated: “[A]s a result of the Defendant’s long history with this

Court involving countless cases, Defendant has no credibility with the Court.”

Opinion, 8/13/14, at 2.      Appellant filed this appeal from the July 8, 2010

order. He then filed a petition for stay of eviction pending this appeal, which

was denied, and the same request for relief with this Court, which also

declined to award Appellant relief.

      In this appeal, Appellant argues that the trial court erred in denying

him the right to appeal nunc pro tunc and to proceed in forma pauperis, and

he asks the panel to the revisit denial of the stay of eviction.

            I. Has the Trial Court Abused Discretion, Erred in the Law
      and Findings, Decided Against the Weight of the Evidence, and
      Deprived Constitutional Rights, By Denying The Requested
      Reinstatement of Appeal, and Stay of Writ of Dispossession ?

            In the event that a single judge has decided the
      Applications for Stay filed in this Court, appellant requests
      review by the Panel.

           II. Has The Trial Court Erred, And May The Court Vacate,
      Due To Law Of The Case And Coordinate Jurisdiction Prevalent
      Over The Matter Of Application For Leave To Proceed In Forma
      Pauperis?

Appellant’s brief at 7.




                                      -3-
J-A09002-15



      Initially, we note that: “Allowance of an appeal nunc pro tunc lies at

the sound discretion of the Trial Judge.” Fischer v. UPMC Northwest, 34
A.3d 115, 120 (Pa.Super. 2011). It is clear that the trial court

      “may grant an appeal nunc pro tunc when a delay in filing is caused by
      extraordinary circumstances involving fraud or some breakdown in the
      court's operations through a default of its officers. . . . Cases involving
      a breakdown in court operations often involve a failure on the part of
      the prothonotary to fulfill his or her ministerial duties, such as the
      filing of dispositions and other relevant information on the appropriate
      docket, or giving notice of these dispositions to interested parties.”

Id. (citations and quotation marks omitted).

      Such relief will also be granted where the failure to appeal is the result

of non-negligent conduct by the appealing party, the appeal was filed shortly

after the appeal period expired, and the other party has not been prejudiced

by the delay in filing the appeal. Id.

      Appellant’s preserved averment is that he is entitled to reinstatement

of his appellate rights because he did not have notice of the denial of in

forma pauperis status and therefore was unaware that he had to tender the

filing fee for such an appeal.    This allegation suggests that there was a

breakdown in the court’s operation. The trial court’s rejection of his claimed

lack of notice of entry of the March 4, 2014 order was not an abuse of

discretion in light of the fact that the docket establishes that notice of the

March 4, 2014 order properly was disseminated and that Appellant received

notice of other court filings.   Indeed, Appellant was aware that he had




                                      -4-
J-A09002-15



already been denied in forma pauperis status in this case.        His failure to

tender the appellate filing fee cannot be excused.

      Appellant secondarily claims that he was improperly denied in forma

pauperis   status.   Our   Supreme   Court   has     determined   the   practical

consequence of an order denying in forma pauperis status is to effectively

put the party out of court and that, accordingly, such an order falls within

the definition of a final order. Grant v. Blaine, 868 A.2d 400 (Pa. 2005).

Accordingly, it expressly held that “an order denying in forma pauperis

status is a final, appealable order.” Id. at 402; accord Crosby Square

Apartments v. Henson, 666 A.2d 737, 738 n. 1 (Pa.Super. 1995) (“An

order denying a petition to proceed in forma pauperis is a final, appealable

order since the appellant is effectively out of court due to the claimed

inability to provide costs and fees necessary to pursue the action in the trial

court.”); see also Commonwealth v. Lepre, 18 A.3d 1225, 1226 n.3

(Pa.Super. 2011); Amrhein v. Amrhein, 903 A.2d 17 (Pa.Super. 2006).

      Since Appellant never filed appeals from the April 13, 2013 and March

2, 2014 orders denying him in forma pauperis status, the propriety of that

determination cannot be entertained in this appeal. As we noted in Morgan

Guarantee Trust Co. of New York v. Mowl, 705 A.2d 923, 928 (Pa.Super.

1998), “Where a party fails to appeal a final order, it operates as res

judicata on the issues decided.”      Appellant’s ability to pay court costs

therefore cannot be revisited herein. Id.

                                     -5-
J-A09002-15



      Since we have determined that the trial court correctly refused to

reinstate Appellant’s appeal from the arbitration award, we decline to issue a

stay of any eviction.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/16/2015




                                    -6-